department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi tl-n-3666-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp atl from associate chief_counsel passthroughs special industries cc psi subject leasing transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b c d f tl-n-3666-00 g h j k l m n country a country b country c country d region a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date date date date tl-n-3666-00 date date issue whether the transactions described below lack economic_substance conclusion the transactions described below lack economic_substance and should not be respected facts a sold certain property property to a country a entity and leased the property back for a period of approximately years beginning in date the property is located in region a country b b owns percent of a b is a region a country b state authority that owns c c was granted an option to purchase the property after years on date a and c purportedly assigned all of their rights and interests in the property including the purchase option to a_trust d treated by taxpayer f as a grantor_trust in return for the payment of dollar_figure to a and dollar_figure to c to fund the purported purchase of the property d borrowed dollar_figure from g and dollar_figure from j in addition f transferred dollar_figure to d d transferred these sums in the amount of dollar_figure to a for the purported purchase of the property on date on that same day a pre-paid dollar_figure to k as rent under the sublease described below a retained the difference k deposited these funds in three places dollar_figure with g dollar_figure with l and a portion of f’s purported initial investment initial investment dollar_figure with j j used this amount to purchase dollar_figure in u s treasury strips also on date d leased the property to k a country c company owned by n and formed on date with dollar_figure capital the lease agreement lease between d and k provided that the basic term basic term of the lease was years with a replacement term replacement term of years k agreed that it or any sublessee will operate the property only in country b because the basic term exceeds the term of a’s original lease with the country a entity it appears certain that the option to purchase the property from the country a entity will be exercised under the lease d granted a security_interest in the property to its lenders g and j also on date k as sublessor sublessor and a as sublessee sublessee entered into a sublease sublease the terms of the lease and the sublease were coextensive and the rents were identical the sublease stated that a is bound by the terms of the lease not the sublease in regard to maintenance tl-n-3666-00 modifications insurance and inspection under the documents a as primary obligor guaranteed all payments under the agreements under the coordination agreement coordination agreement entered into by g k b and a b underwrote the obligations of g and was subrogated to the rights of k in a separate agreement g directed k to pay dollar_figure into b’s account any variation in payment direction required the prior written consent of a and b the dates and payment amounts coincided with the amounts d needed to pay off the loan thus this portion of the rents actually by-passed d and paid off the dollar_figure loan from g which was underwritten by b similarly l directed k to deposit dollar_figure with d d in turn used these amounts to pay off its dollar_figure loan from j on date k and j entered into a swap agreement swap agreement under which fixed interest payment obligations were swapped for floating rate payment obligations the swap agreement was set to end on the date the purchase option may be exercised on the expiration of the sublease a has the option of purchasing the property a’s purchase option or returning the property and paying a return amount a’s return option the price for a’s purchase option and a’s return option are identical to the price of k’s purchase option and k’s return option under the lease f through d also made a deferred investment deferred investment of dollar_figure on date this amount was deposited with j and was used to buy u s treasury strips along with f’s original dollar_figure initial investment in u s treasury strips these u s treasury strips will mature into amounts that equal amounts due as installments under the purchase option at the end of the basic term k also has three options k can pay the purchase option_price of dollar_figure with the first installment of dollar_figure coming due on date purchase option k would then owe four more installments totaling dollar_figure k can elect to return the property and pay a deficiency payment of dollar_figure to d return option k may procure a replacement lessee replacement lessee who will enter into a replacement lease and arrange for the continuation of the loans or arrange for replacement loans replacement lease option the replacement lessee must pay rent sufficient to pay the amounts of principal and interest payable under the loans for federal tax purposes f claimed deductions on its purported interest_expense and depreciation_deductions on the property f has not included in income any interest on the u s treasury strips law and analysis tl-n-3666-00 you have asked whether this transaction should be respected for federal tax purposes for the reasons discussed below we agree with your conclusion that the entire transaction lacks economic_substance economic_substance to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir saba partnership v commissioner tcmemo_1999_359 acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the tl-n-3666-00 transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits moreover claims of pre-tax profit are not dispositive there has been some precedent that economic_substance for a lease transaction will be satisfied if there is some modicum of economic_substance which may mean some modicum of pretax profit see rice’s toyota world inc v commissioner supra 84_tc_412 ndollar_figure in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite thus small profits on a lease transaction may be overlooked when tax considerations have taken over the transaction see also pacheco v commissioner tcmemo_1989_296 because this transaction contains both a lease-in_lease-out_transaction lilo between a and f and a purported sale of the property from a to f it is necessary tl-n-3666-00 to scrutinize both parts of the transaction in order to determine whether the transaction as a whole lacks economic_substance application to lilo_transaction a lilo is a lease from one entity to another with a generally coextensive lease back to the first entity it is the position of the internal_revenue_service that certain lilo transactions lack economic_substance revrul_99_14 1999_13_irb_3 when the form of a transaction lacks economic_substance the form is disregarded and consistent with the substance of the transaction the proper tax treatment is determined acm partnership supra compaq computer v commissioner 113_tc_17 viewed as a whole the objective facts of the above-described lilo_transaction indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits therefore the transaction lacks economic_substance the payments due during the term of the sublease represent a circular cash_flow the sublease rent paid_by a through k to d matches the loan payments due from d to g and j in addition after the close of the sublease term on date the required cash flows for the purchase option are also circular all of the payments required for the first installment of the purchase option are prefunded by the loan the sum of the payment by k to d on the first installment of the purchase option of dollar_figure plus the final payment of rent exactly equals the amount due from d to the lenders by exercising the purchase option a can make its initial purchase payment by making book entries the remaining installments of the purchase option are covered by the maturing u s treasury strips f also provided dollar_figure in an initial investment plus dollar_figure in a deferred investment this amount is partially defeased by the requirement that j purchase u s treasury strips in the amount of dollar_figure and later in the amount of dollar_figure the difference between the original amount of the initial investment and the amount used to buy u s treasury strips is retained by a and represents a’s return on the transaction although there is a spread between the rates of interest on the swap agreement with j this spread is paid to j as a fee for keeping the loan proceeds on deposit it would appear to make no economic difference whether an amount was paid as interest or as a fee in sum the amount of the rent obligation is equal to the amount of the debt service thus all such funds represent a circular cash_flow as a result the offsetting and circular nature of the obligations eliminate any significant economic consequences of the transaction the different options at the end of the sublease term do not present significant real economic risk to either party f relies on an appraisal appraisal that indicates that the replacement option is most likely because the purchase option exceeds the tl-n-3666-00 appraisal’s estimation of the fair_market_value of the property on date the appraisal states that as of the end of the sublease term the property will have an estimated fair_market_value of dollar_figure to dollar_figure the amount of the purchase option is dollar_figure with the first installment of dollar_figure coming due on date k would then owe four more installments totaling dollar_figure in reality k or a need only make book entries in order to exercise the purchase option moreover this assertion depends upon the accuracy of the appraisal and the assumption that a will not have a significant business incentive to retain possession of the property which it uses the appraisal states that a primary user of similar_property operates them for an average of years and that it is most likely that a secondary user will be able to operate the property for an average of more years the appraisal further states that because m is purchased to perform a particular function it is rarely if ever sold to a secondary user until it has fulfilled its primary life in fact the appraisal states that it is not possible to identify sales of m which are only a few years old this supports the theory that a would be unwilling to part with its property after only years a also can exercise a’s return option and pay a deficiency payment of dollar_figure to d because a has prepaid the purchase option of dollar_figure a would have to come up with the difference between the deficiency payment and the purchase option and give up the use of the property an unlikely scenario given a’s ongoing use of the property these first two options are available to both a and k in addition k has a third option the replacement option but since a through b is subrogated to k’s rights we will address this option in terms of the likelihood of a’s election the minimum rents dollar_figure a year for years a total of dollar_figure that would be required of a replacement lessee far exceed the total rentals for the basic term the rent must be increased in order to fully discharge the principal balances of the loans which would not have been discharged since the purchase option was not exercised if dollar_figure truly represents the fair_market_value of the rentals of the property beginning in date then it also indicates that the property are more valuable at that point than the appraisal estimates thus exercising the purchase option would be the logical choice on the other hand if this is excessive rent then no truly independent replacement lessee could be found at those rates accordingly the purchase option is the most likely choice because the purchase option will be exercised the circular flow of money is complete and f’s only real out of pocket expenses represent fees paid to the accomodating parties we believe that we would prevail on the argument that deductions related to those circular payments should not be allowed because the transaction lacks the potential for any significant economic consequences the lilo_transaction lacks economic_substance therefore the depreciation_deductions arising from the transaction should not be allowed tl-n-3666-00 further if case development reveals that f is found to be the owner of the u s treasury strips for tax purposes and f’s ownership is separate from the principal tax_benefit sought in the transaction f should be required to include in income the original_issue_discount oid accruing with respect to the u s treasury strips under the facts provided it appears that the oid income associated with the u s treasury strips may be both economically substantive and separable from the sham aspects of the underlying transaction the centerpiece or principal tax_benefit of the lilo_transaction is to create artificial rent and interest deductions that have no economic basis due to the offsetting circular cash flows see acm partnership f 3d pincite compare salina partnership v commissioner tcmemo_2000_352 refusing to classify transitory partnership as a sham but upholding the commissioner’s determination on alternate grounds thus if f is found to be the owner of the u s treasury strips the oid income that accrued on the strips will have an economically substantive impact on f’s net financial position under these circumstances recognition of the income attributable to the u s treasury strips accurately reflects the economic realities of the transaction when a taxpayer acquires funds has control_over the property and derives readily realizable economic value from it the taxpayer is regarded as having received income and is liable for tax on the income 366_us_213 purported sale of the property from a and f arguments directed toward recharacterizing a sale leaseback are generally unavailing in lilo transactions a sale leaseback_transaction is distinct from a lilo_transaction while a lilo is analogous to a lease from one entity to another with a generally coextensive lease back a sale leaseback involves a disposition for tax purposes revproc_75_21 1975_1_cb_715 provides safe harbors and ruling guidelines for determining whether a transaction is a lease or a sale because a sale leaseback is distinct from a lilo_transaction revproc_75_21 does not apply to lilo transactions notwithstanding this distinction because a purported sale has been layered on top of the lilo a benefits and burdens analysis is warranted as to that portion of this transaction the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 whether a transaction is a sale is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 courts have considered the following factors relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 whether payments to the transferee corresponded to collections on the notes united surgical t c pincite town country t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_827 which party bore the risk of loss 426_f2d_115 6th cir cert_denied 400_us_827 and which party had the potential for gain united surgical t c pincite town country t c pincite although the potential for gain and amount of risk have been deemed the pivotal factors the overall concentration should lie on the economic_substance of the transaction 556_f2d_1107 ct_cl in order to apply the above factors to the purported sale of the property between a and f it is necessary to ascertain which party possesses the benefits and burdens of owning the property legal_title to the property does not pass to f at the inception of the transaction because a does not own the property instead a and c assign their right which includes the right to purchase the property to f thus legal_title cannot pass to f until the option is exercised even though legal_title appears to pass to f when and if f exercises its right to buy the property if the purchase option is exercised it will pass back to a at the end of the basic term on its books f treated the transaction as a leveraged_lease financing_arrangement it is not clear from the facts presented how b treated the transaction on its books nor is it clear if the country a entities were notified of the transfer f never had possession of the property as they were being operated by a in region a country b although f could gain possession of the property under certain circumstances this possibility was remote given the options available to a f’s investment in the transaction was partially defeased by the initial investment of the dollar_figure and the deferred investment of dollar_figure in u s treasury strips the rest of f’s initial investment was in the nature of a fee the proceeds of the loans to f circle around and are ultimately used to repay g and j thus f’s investment is best characterized as an investment in the u s treasury strips and not in the property moreover because of the purchase option f has not retained any potential for appreciation in the property a however had the potential to profit both from the operation of the property and from the ultimate disposition of the property tl-n-3666-00 because the purchase option is the most likely option f is at little risk in the transaction f insulated itself against loss due to the potential decrease in fair_market_value from the inception of the lease f specified certain lease termination_payments that were required should the lessee or sublessee terminate the lease early these payments would ensure that f would not suffer any economic loss due to a decrease in the fair_market_value of the property in addition both the lease and sublease were net leases requiring a to pay all insurance premiums maintenance_expenses and property taxes accordingly the purported sale of the property from a to f is merely a vehicle for passing the funds further along the circle viewed as a whole the objective facts of the purported transaction indicate that the transaction lacks the potential for any significant economic consequences to f other than the creation of tax benefits the transaction lacks economic_substance treatment of interest_expense having concluded that the transaction lacks economic_substance the next issue is the proper treatment of the interest_deduction the original loans of dollar_figure and dollar_figure were an integral part of the lilo_transaction in general an interest_deduction that is part of a transaction that lacks economic_substance may be disallowed even if it arises on bona_fide debt see 364_f2d_734 2d cir there are however circumstances where a loan that is part of a transaction that lacks economic_substance is recognized see 752_f2d_89 4th cir the difference between the two scenarios is whether the loans are an integral part of the transaction that lacks economic_substance it is our opinion that the loans under the present facts are an integral part of the transaction in rice’s toyota world inc the taxpayer purchased a used computer from a leasing company by issuing a recourse note and two nonrecourse notes to the leasing company the taxpayer claimed accelerated_depreciation deductions based on its ownership of the computer and interest deductions for the payments on the notes the taxpayer paid off the recourse indebtedness which was dollar_figure in three years along with dollar_figure of interest the tax_court found that the transaction lacked economic_substance in conjunction with this determination the court found that because the transaction could be disregarded the taxpayer was not entitled to interest deductions the fourth circuit affirmed the tax court’s finding that the transaction lacked economic_substance however the fourth circuit reversed the tax court’s finding that the interest on the recourse indebtedness was not deductible a sham_transaction may contain elements whose form reflects economic_substance and whose normal_tax consequences may not therefore be disregarded rice’s toyota world inc f 2d pincite citing 77_tc_1221 the fourth circuit concludes that both the recourse tl-n-3666-00 indebtedness and the interest_paid upon it were genuine rice’s toyota world inc f 2d pincite thus section does not limit the deductibility of interest_expense depending upon the item purchased by the taxpayer id see also 88_tc_386 aff'd 868_f2d_851 6th cir in addition in lieber v commissioner tcmemo_1993_424 the commissioner challenged the taxpayers' deduction of interest on nonrecourse indebtedness incurred to enter a computer sale leaseback_transaction the tax_court found that the taxpayers lacked a profit objective in regard to the transaction and disallowed the other deductions however the court went on to find the indebtedness incurred to purchase the computer was genuine and allowed the interest_paid other cases have recognized the distinction between borrowings that are separable from the sham_transaction and those that are an integral part of the sham_transaction acm partnership f 3d pincite arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 364_f2d_734 2d cir however is the primary precedent that disallows interest deductions in circumstances where there is no question that genuine loans were obtained in goldstein the taxpayer had won the irish sweepstakes to shelter her windfall she borrowed money from banks to purchase treasury securities that would yield a lower rate of interest than she would be paying to the banks the transaction only benefitted her because of the tax savings on prepaid_interest on the loans the second circuit found that the loans were genuine and recourse but affirmed the disallowance of the interest_expense the opinion emphasizes the tax court's finding that the taxpayer's sole purpose for entering into the transaction was to obtain an interest_deduction f 2d pincite goldstein holds that borrowing for such a purpose should not be recognized under sec_163 goldstein supra citing knetsch following goldstein a number of cases have disallowed interest deductions where they are an integral part of a transaction found to lack economic_substance see wexler v 31_f3d_117 3d cir cert_denied 115_sct_1251 affirming the disallowance of an interest_deduction in a repo transaction 94_tc_738 disallowing an interest_deduction in a repo transaction saba partnership v commissioner tcmemo_1999_359 disallowing expenses and losses in a similar transaction to acm partnership seykota v commissioner tcmemo_1991_541 distinguishing rice’s toyota world and disallowing interest_expense on a transaction which depended upon an up-front interest_deduction for its tax benefits in disallowing the interest_deduction in lee v commissioner tcmemo_1997_172 aff’d 155_f3d_584 2d cir the tax_court asserted that goldstein continues to apply to the narrower situation where a taxpayer enters into a tl-n-3666-00 borrowing transaction for no purpose other than to claim the deductions generated by that transaction itself lee t c m cch pincite in affirming the disallowance of the interest_deduction in lee the second circuit reasoned that to adopt petitioners’ reading would be to permit every shelter no matter how transparently sham to qualify for an interest_expense_deduction as long as the money used to finance the not-for-profit transactions involved were borrowed from a lender - any commercial bank would do -- that demanded repayment that result soundly criticized by the third circuit in wexler is contrary to the longstanding jurisprudence of sham shelters from knetsch on down lee f 3d pincite see also 113_tc_254 citing lee in disallowing interest incurred in a leveraged corporate- owned life_insurance coli program which was found to lack economic_substance the interest deductions at issue stem directly from the loans taken out by f through d and cannot be separated from the purported sale and lilo transactions relating to the property as such the loans were an integral part of the transactions and a deduction for the interest on the loans is not allowable under sec_163 case development hazards and other considerations tl-n-3666-00 please call if you have any further questions associate chief_counsel passthroughs special industries by matthew lay assistant to the branch chief office of the associate chief_counsel passthroughs special industries
